
EXHIBIT 10.89



EXECUTION COPY


 
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 


 
____________________
 
 
FRAMEWORK AGREEMENT
____________________
 
 
among
 
 
STMICROELECTRONICS N.V.,
 
 
NUMONYX B.V.
 
and
 
 
MICRON TECHNOLOGY, INC.
 
Dated as of February 9, 2010
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 
Page 

      
ARTICLE I
 
DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION
 
 
Section 1.1
Certain Defined Terms. 
2

 
 
Section 1.2
Rules of Construction. 
5

 
 
Section 1.3
Effectiveness. 
6

 
 
Section 1.4
Pre-Closing Covenants. 
6

 
 
Section 1.5
Complete Documentation. 
6

 
 
Section 1.6
Representations and Warranties. 
7

 
ARTICLE II
 
DEPOSIT OF FUNDS
 
 
Section 2.1
Deposit upon Sale
7

 
 
Section 2.2
Deposit upon Election. 
8

 
 
Section 2.3
No Further Rights; Retention of Liabilities
9

 
ARTICLE III
 
RIGHT TO INSTRUCT
 
 
Section 3.1
Instructing Chargor(s). 
9

 
 
Section 3.2
Duties of Instructing Chargor. 
10

 
 
Section 3.3
No Other Rights Affected. 
10

 
ARTICLE IV
 
ADDITIONAL COVENANTS
 
 
Section 4.1
Notice of Exercise of Call Option
10

 
 
Section 4.2
[***] 
10

 


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 4.3
Consents to Amendment and Waivers. 
10

 
 
Section 4.4
Negative Covenants
10

 
 
Section 4.5
Reimbursement
11

 
 
Section 4.6
Information
12

 
 
Section 4.7
Further Assurances
13

 
ARTICLE V
 
TERMINATION
 
 
Section 5.1
Termination
13

 
ARTICLE VI
 
GENERAL PROVISIONS
 
 
Section 6.1
Amendment
13

 
 
Section 6.2
Notices
14

 
 
Section 6.3
No Third Party Beneficiaries
15

 
 
Section 6.4
Entire Agreement
15

 
 
Section 6.5
Governing Law
15

 
 
Section 6.6
Consent to Jurisdiction
15

 
 
Section 6.7
Waiver of Jury Trial
16

 
 
Section 6.8
Specific Performance. 
16

 
 
Section 6.9
Successors and Assigns
16

 
 
Section 6.10
Counterparts
16

 
 
Section 6.11
Severability
16

 
 
Section 6.12
Representation
16

 
 
Section 6.13
Authority to Act
17

 





 
 
ii

--------------------------------------------------------------------------------

 



 
FRAMEWORK AGREEMENT


THIS FRAMEWORK AGREEMENT (this “Agreement”) is made and entered into as of
February 9, 2010 by and among Micron Technology, Inc., a Delaware corporation
(“Micron”), Numonyx B.V., a private company with limited liability organized
under the laws of The Netherlands, with corporate seat in Amsterdam, The
Netherlands (“Numonyx”), and STMicroelectronics N.V., a limited liability
company organized under the laws of The Netherlands, with corporate seat in
Amsterdam, The Netherlands (“ST”).
 
RECITALS
 
A.           Micron, Micron Semiconductor B.V., a private company with limited
liability organized under the laws of The Netherlands, with corporate seat in
Amsterdam, The Netherlands and a wholly owned subsidiary of Micron (the
“Buyer”), Numonyx Holdings B.V., a private company with limited liability
organized under the laws of The Netherlands, with corporate seat in Amsterdam,
The Netherlands (“Numonyx Holdings”), ST and the other shareholders of Numonyx
Holdings have entered into that certain Share Purchase Agreement, dated as of
the date hereof, that provides for the sale to Buyer of all of the outstanding
shares of Numonyx Holdings by parties constituting all the shareholders of
Numonyx Holdings, including the portion of such shares owned by ST (as amended,
modified or supplemented from time to time, the “Share Purchase Agreement”).
 
B.           As a material inducement to ST, Micron and Numonyx Holdings to
enter into the Share Purchase Agreement, each of ST, Micron and Numonyx are
executing and delivering this Agreement concurrently with the execution of the
Share Purchase Agreement.
 
C.           Numonyx owns a minority equity interest in Hynix-Numonyx
Semiconductor Ltd. (the “Hynix JV”), a joint venture with Hynix Semiconductor,
Inc. (“Hynix”), formed pursuant to a joint venture agreement dated as of
November 16, 2004, between ST and Hynix, as amended and superseded by a joint
venture agreement between Numonyx, Hynix and Hynix Semiconductor (WUXI) Limited,
dated as of December 1, 2008 (unless the context otherwise requires, as amended,
modified or supplemented from time to time, the “Hynix JV Agreement”).
 
D.           In connection with the financing of a US$250,000,000 loan (the
“Junior Loan”) by DBS Bank Ltd. (“DBS”) to the Hynix JV under a facility
agreement, dated as of August 24, 2006, and amended and restated on December 20,
2007 (as in effect on such date, the “Facility Agreement”), ST entered into a
guarantee, charge and deposit document  with DBS on September 21, 2006 (as in
effect on the date hereof, the “GCDD”), pursuant to which, among other things,
ST pledged cash collateral in the amount of US$250,000,000 and provided a
guarantee and indemnity in favor of DBS.
 
E.           Concurrently with the execution hereof, ST, Numonyx and DBS have
entered into that certain master agreement (the “Master Agreement”) pursuant to
which, among other things, (i) Numonyx has agreed to (a) execute the required
documentation (the “Numonyx Account
 
 
-1-

--------------------------------------------------------------------------------

 
Documentation”) to establish a deposit account with DBS (the “Numonyx Account”)
for the deposit of funds pursuant to this Agreement and (b) enter into a
guarantee, charge and deposit document (substantially in the form attached to
the Master Agreement) with DBS upon or prior to the deposit of any funds in the
Numonyx Account (the “Numonyx GCDD”); (ii) DBS and ST have agreed to make
certain amendments to the GCDD (as amended, the “Amended and Restated GCDD”) and
to terminate the DBS Instruction Letter upon or prior to the deposit of any
funds in the Numonyx Account; and (iii) DBS has agreed to receive (and act upon)
instructions from the Instructing Chargor with respect to the GCDD, the DBS
Instruction Letter, the Master Agreement and the Master Agreement Ancillary
Documents.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION
 
Section 1.1 Certain Defined Terms.  For all purposes of and under this
Agreement, terms not otherwise defined elsewhere in this Agreement have the
meanings set forth below:


“Action” means any action, claim, proceeding, suit, hearing, litigation,
arbitration, audit or investigation (whether civil, criminal, administrative or
judicial), or any appeal therefrom.
 
“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law, constitution, statute, ordinance, code, rule, regulation,
administrative interpretation, Order or other requirement of any Governmental
Entity applicable to such Person or any of its controlled Affiliates or any of
its or their respective properties, assets, or officers, directors or employees
in their capacity as such; provided, that when used in Section 2.1(b)(iv)
hereof, the term “Applicable Law” shall not be construed to refer to
requirements to register the GCDD, the Amended and Restated GCDD and the Numonyx
GCDD pursuant to Article 41 of the People’s Republic of China Interim Provisions
on the Administration of Foreign Debt.
 
           “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in Singapore, Wuxi, Beijing and New York
City and The Netherlands.
 
“Chargor” has the meaning set forth in the GCDD.
 
“Closing” has the meaning set forth in the Share Purchase Agreement.
 
“DBS Instruction Letter” means the letter agreement, dated December 23, 2009,
between ST and DBS.
 
 
-2-

--------------------------------------------------------------------------------

 
“Deposit” has the meaning set forth in the GCDD.
 
“Deposit Date” has the meaning set forth in the Master Agreement.
 
“Deposit Period” has the meaning set forth in the GCDD.
 
“Entity” means any Person that is not a natural person.
 
“Finance Documents” has the meaning set forth in the Facility Agreement.
 
“Financial Indebtedness” has the meaning set forth in the Facility Agreement.
 
“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, administrative agency, commission or other
governmental official, authority or instrumentality, in each case whether
domestic or foreign, any stock exchange or similar self-regulatory organization
or any quasi-governmental or private body exercising any regulatory, taxing or
other governmental or quasi-governmental authority.
 
“Hynix JV Shares” means the paid-in equity interests in the Hynix JV that are
held by Numonyx.
 
“Instructing Chargor” means either ST or Numonyx, as the case may be, as
contemplated by Article III hereof.
 
“Instructing Chargors” means both ST and Numonyx, as contemplated by Section
3.1(c) hereof.
 
“Instruction Notice” means the notice, substantially in the form of Schedule 4
of the Master Agreement, to be executed and delivered by ST and Numonyx from
time to time following the first deposit of funds by Numonyx into the Numonyx
Account, identifying the Instructing Chargor or Instructing Chargors, as the
case may be, in accordance with Article III and Article IV hereof, from which
DBS will be authorized to receive (and act upon) notice in respect of the Master
Agreement, the Amended and Restated GCDD and the Numonyx GCDD.
 
“Joint Consent Notice” means a notice, executed by both Numonyx and ST,
instructing DBS to consent to the requested amendment/waiver described therein,
as contemplated by Clause 20.5 of the Amended and Restated GCDD and the Numonyx
GCDD.
 
“Liability” means any debt, liability, cost, expense, commitment or obligation
of any kind, character or nature whatsoever, whether known or unknown, secured
or unsecured, fixed, absolute, contingent or otherwise, and whether due or to
become due.
 


 
-3-

--------------------------------------------------------------------------------

 
 
“Master Agreement Ancillary Documents” means (i) the Numonyx GCDD, (ii) the
Numonyx Account Documentation, (iii) the Amended and Restated GCDD, and (iv) the
Instruction Notice.
 
“Maximum Payment Amount” means the lesser of (i) US$250,000,000 or (ii) an
amount equal to the amount of the Deposit in the ST Account immediately prior to
the first Deposit Date.
 
“Micron Discretionary Costs” means costs, expenses, or losses claimed by DBS
under the Numonyx GCDD as a result of any discretionary action by Numonyx,
including any action taken by DBS at the request or direction of Numonyx,
following the deposit by Numonyx into the Numonyx Account of an amount equal to
the Maximum Payment Amount, including litigation and other collection or
enforcement costs and the costs of perfecting any security interests in the
collateral securing the obligations of the Hynix JV under the Junior Loan.
 
“Net Available Proceeds” [***]
 
“Order” means any writ, judgment, decree, award, ruling, injunction, directive
or similar order of any Governmental Entity, and any award or order of any
arbitrator to the extent enforceable by a Governmental Entity, in each case
whether preliminary or final.
 
 “Permitted Financing” [***]
 
 “Permitted Security Interests” [***]
 
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
 
“Phase 1 Collateral” means any collateral securing the obligations under the
Senior Facility Agreement.
 
“Phase 1 Senior Loan” means the advances made to the Hynix JV by the banks and
financial institutions acting as the lenders (the "Phase 1 Senior Lenders")
under the US$ 750,000,000 phase 1 senior loan agreement dated August 11, 2006
executed by and among the Hynix JV, the Phase 1 Senior Lenders and others, as
amended and restated pursuant to the master amendment agreement dated December
20, 2007 entered into by and among the Hynix JV, the Phase 1 Senior Lenders, DBS
and others.
 
“Phase 2 Collateral” means any collateral securing the obligations under the
Phase 2 Loan Agreement.
 
“Phase 2 Loan Agreement” has the meaning given to such term in the Facility
Agreement.


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


 
 
-4-

--------------------------------------------------------------------------------

 
“Phase 3 Assets” means assets purchased by proceeds which have been derived or
will be derived from (i) the Phase 3 Capital Increase, or (ii) the disposal of
the Hynix JV’s 8-inch equipment.
 
“Phase 3 Capital Increase” means the increase of the registered capital of the
Hynix JV in the amount of $450 million for the purpose of the phase 3 expansion,
in which Hynix has subscribed or shall subscribe for $260 million in cash and
Hynix Semiconductor (Wuxi) Limited has subscribed for $190 million pursuant to
Clause 2.10(b) of the Hynix JV Agreement.
 
“Senior Facility Agreement” has the meaning given to such term in the Facility
Agreement.
 
“ST Account” means the Account as defined in the GCDD.
 
“Tax” means (i) any and all taxes, assessments and other similar charges,
withholdings, duties, impositions, installments and Liabilities imposed by or on
behalf of or payable to any Governmental Entity, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, capital
and value added (“VAT”), goods and services, ad valorem, transfer (including
real estate transfer), franchise, withholding, payroll, recapture, employment,
excise and property taxes as well as public imposts, fees and social security
charges (including health, unemployment, workers’ compensation and pension
insurance), together with all interest, penalties and additions imposed with
respect to such amounts, (ii) any Liability for the payment of any amounts of
the type described in clause (i) above as a result of being or having been a
member of an affiliated, consolidated, combined, unitary, fiscal unity or
similar group for any period, and (iii) any Liability for the payment of any
amounts of the type described in clauses (i) or (ii) above as a result of any
express or implied obligation to indemnify any other person or as a result of
any obligation under any agreement or arrangement with any other person with
respect to such amounts and including any Liability for taxes of a predecessor
or transferor or otherwise by operation of law.
 
Section 1.2 Rules of Construction.
 
 
(a) All references herein to Articles and Sections, shall be deemed to be
references to Articles and Sections of this Agreement unless the context shall
otherwise require.
 
(b) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”
 
(c) The headings set forth in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
(d) Unless otherwise specifically provided, all references in this Agreement to
“dollars” or “$” shall mean United States Dollars.
 
(e) The definitions set forth in Section 1.1 hereof or otherwise referred to in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined.
 
 
-5-

--------------------------------------------------------------------------------

 
(f) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(g) Unless the context shall otherwise require, any reference to any statute,
rule or regulation is a reference to it as amended and supplemented from time to
time (and, in the case of a statute, rule or regulation, to any successor
provision).
 
(h) Any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days.  In the event that any date provided
for in this Agreement falls on a date that is not a Business Day, such date
shall be deemed extended to the next Business Day.


 
Section 1.3 Effectiveness.  Article II, Article III (other than Section 3.1(a)
and Section 3.2, to the extent relevant to Section 3.1(a)), Article IV (other
than Sections 4.3(b), Section 4.4(a)(i) (solely with respect to Micron), Section
4.4(c), Section 4.4(d), Section 4.6 and Section 4.7) and Article V shall become
effective upon the Closing, and shall be of no force or effect prior to such
time.  For the avoidance of doubt, Article I, Section 3.1(a), Section 3.2 (to
the extent relevant to Section 3.1(a), Section 4.3(b), Section 4.4(a)(i) (solely
with respect to Micron), Section 4.4(c), Section 4.4(d), Section 4.6, Section
4.7 and Article VI hereof shall become effective immediately upon the execution
and delivery of this Agreement.
 


Section 1.4 Pre-Closing Covenants.
 
 
(a) At Micron’s request, from the date hereof until the Closing, ST and Numonyx
shall cooperate to facilitate discussions between Micron and Hynix with respect
to the Hynix JV (provided, that any expenses incurred by Numonyx in connection
therewith shall not be considered “Company Transaction Expenses” under the Share
Purchase Agreement), and will, to the extent permissible, waive any rights
Numonyx or any of its subsidiaries may have under confidentiality provisions of
the Hynix JV Agreement or otherwise that could prevent or impede such
discussions.  The cooperation and facilitation contemplated by this section
shall include introductions, telephone calls and reasonable international travel
from time to time for meetings among the management of ST, Numonyx, Micron,
Hynix, the Hynix JV and DBS.  [***]


(b) [***]


Section 1.5 Complete Documentation.  Each of ST and Numonyx represent to Micron
that true and correct copies of the Finance Documents, the GCDD, the DBS
Instruction Letter, all waivers, consents and amendments thereto, have been made
available to Micron (as the term “made available” is defined in the Share
Purchase Agreement).


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


 
 
-6-

--------------------------------------------------------------------------------

 
Section 1.6 Representations and Warranties.  Each of ST, Numonyx and Micron
represents and warrants to each of the other parties hereto the following as of
the date of this Agreement.


(a) Status.
 
(i) It is a corporation, duly incorporated and validly existing under the law of
its jurisdiction of incorporation.
 
(ii) It has the power to own its assets and carry on its business as it is being
conducted.
 
(b) Binding Obligations.  The obligations expressed to be assumed by it in this
Agreement are legal, valid, binding and enforceable.
 
(c) Non-conflict with other obligations.  The entry into and performance by it
of, and the transactions contemplated by, this Agreement do not and will not
conflict with:
 
(i) any Applicable Laws;
 
(ii) its constitutional documents; or
 
(iii) any agreement or instrument binding upon it or any of its assets.
 
Except as otherwise contemplated hereby or by the Master Agreement and the
Master Agreement Ancillary Documents, neither the entry into and performance by
it of this Agreement (or the Master Agreement or Master Agreement Ancillary
Documents to which it is a party), nor the transactions contemplated by this
Agreement (and the Master Agreement and Master Agreement Ancillary Document),
will result in the existence of, or oblige it to create, any Security over any
of its assets.
 
(d) Power and Authority.  It has the power to enter into, perform and deliver,
and has taken all necessary action to authorize its entry into, performance and
delivery of, this Agreement, the Master Agreement and the Master Agreement
Ancillary Documents to which it is or will become a party, and the transactions
contemplated by this Agreement, the Master Agreement and the Master Agreement
Ancillary Documents to which it is a party.
 
 
ARTICLE II
 
DEPOSIT OF FUNDS
 
Section 2.1 Deposit upon Sale.
 
(a) Within one Business Day after any receipt by Numonyx of Net Available
Proceeds in connection with any transfer by Numonyx of the Hynix JV Shares
(other than a transfer
 
 
-7-

--------------------------------------------------------------------------------

 
to an Affiliate as contemplated by Section 4.4(b)), whether upon exercise by
Hynix of its call option pursuant to Section 8.4 of the Hynix JV Agreement, by
any other arrangement between Numonyx and Hynix, by operation of law or
otherwise, Numonyx shall notify ST (and deliver a copy thereof to DBS as
contemplated by the Master Agreement) thereof and, subject to the conditions set
forth in Section 2.1(b) below, Numonyx shall, within two Business Days after the
satisfaction (or waiver) of such conditions, (i) execute and deliver the Numonyx
GCDD, the Numonyx Account Documentation and the initial Instruction Notice, and
(ii) deposit such proceeds, up to an amount equal to the Maximum Payment Amount,
in the Numonyx Account, in accordance with the procedures set forth in the
Master Agreement.
 
(b) Numonyx’s obligation to take the actions as set forth in Section 2.1(a)(i)
and (ii) is subject to the satisfaction (or waiver by Numonyx) of the following
conditions:
 
(i) each of ST and DBS (and their respective Affiliates, as applicable) shall
have executed and delivered to Numonyx the Master Agreement Ancillary Documents
required to be entered into as a result of the notice given pursuant to Section
2.1(a) in accordance with the terms of the Master Agreement, and the Master
Agreement and (upon execution and delivery by Numonyx) each such Master
Agreement Ancillary Document shall be in full force and effect;
 
(ii) ST shall not be in breach of its covenants set forth in Section 4.3, 4.4(c)
or 4.4(d) hereof;
 
(iii) ST shall not be in breach of its covenants set forth in Section 1.4, 4.6
or 4.7 hereof, unless such breach does not and would not reasonably be expected
to materially and adversely affect Numonyx’s rights or obligations hereunder or
under the Master Agreement or any Master Agreement Ancillary Document or the
ability of Numonyx or ST to consummate the transactions contemplated hereby or
thereby in accordance with the terms hereof or thereof;
 
(iv) the representations in Section 1.5 and Section 1.6 hereof shall have been
true and correct as of the date hereof, except where the failure to be true and
correct does not and would not reasonable be expected to materially and
adversely affect Numonyx’s rights or obligations hereunder or under the Master
Agreement or any Master Agreement Ancillary Document or the ability of Numonyx
or ST to consummate the transactions contemplated hereby and thereby in
accordance with the terms hereof and thereof;
 
(v) Numonyx shall have received the Net Available Proceeds; and
 
(vi) consummation of the transactions contemplated hereby and by the Master
Agreement (and the Master Agreement Ancillary Documents) shall not be prohibited
by Applicable Laws.
 
Section 2.2 Deposit upon Election.  At any time, Numonyx may elect, upon written
notice to ST (with a copy to DBS pursuant to the Master Agreement) to deposit
into the
 
 
-8-

--------------------------------------------------------------------------------

 
Numonyx Account an amount equal to the Maximum Payment Amount (or any amount
that, when added to previous deposits made to the Numonyx Account, would
aggregate to the Maximum Payment Amount).  In the event of any such election,
upon satisfaction (or waiver) of the conditions set forth in Section 2.1(b)
(other than clause (v) thereof) , Numonyx shall, within two (2) Business Days
after the satisfaction or waiver of such conditions, deposit in the Numonyx
Account funds equal to the amount set forth in such election notice.  [***]
 


Section 2.3 No Further Rights; Retention of Liabilities.
 
(a) Upon deposit by Numonyx of an amount or amounts aggregating to the Maximum
Payment Amount into the Numonyx Account, whether or not Numonyx continues to
hold any Hynix JV Shares, all rights of ST under this Agreement (and any
obligations of Numonyx pursuant to Article III hereof) shall terminate.
 
(b) ST shall continue to be responsible for all of its obligations under the
GCDD and the Amended and Restated GCDD.  In no event shall Numonyx or Micron
have any liability for any Taxes payable by ST as a result of this Agreement,
the Master Agreement or any of the Master Agreement Ancillary Documents, or as a
result of ST being the Chargor or the Instructing Chargor.
 
 
ARTICLE III
 
RIGHT TO INSTRUCT
 
Section 3.1 Instructing Chargor(s).
 
(a) For as long as Numonyx has not deposited any funds in the Numonyx Account
pursuant to this Agreement, or
 
if Numonyx deposits an amount of funds in the Numonyx Account pursuant to this
Agreement that is less than 50% of the Maximum Payment Amount, ST shall be the
“Instructing Chargor”.


(b) If (x) Numonyx deposits an amount of funds in the Numonyx Account pursuant
to this Agreement that is equal to 50% or more of the Maximum Payment Amount
(but less than 100% of the Maximum Payment Amount) and (y) Numonyx no longer
holds any Hynix JV Shares, then Numonyx shall be the “Instructing Chargor”.
 
(c) If (x) Numonyx deposits an amount of funds in the Numonyx Account pursuant
to this Agreement that is equal to 50% or more of the Maximum Payment Amount
(but less than 100% of the Maximum Payment Amount) and (y) Numonyx continues to
hold any Hynix JV Shares, then Numonyx and ST shall be the “Instructing
Chargors” under the Master Agreement.


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


 
 
-9-

--------------------------------------------------------------------------------

 
Section 3.2 Duties of Instructing Chargor.  The Instructing Chargor shall, in
exercising its rights as Instructing Chargor:


(a) in good faith exercise the rights under the Master Agreement and each Master
Agreement Ancillary Document, and take all necessary actions, or refrain from
taking any actions, as may be necessary to secure the benefits of the Finance
Documents for the benefit of both ST and Numonyx as a single party, in each
case, in its reasonable determination;
 
(b) if the Instructing Chargor is ST, consult and coordinate with Numonyx, and,
if the Instructing Chargor is Numonyx, consult and coordinate with ST, in the
exercise of such rights; and
 
(c) use ordinary care in the exercise of such rights.
 
Section 3.3 No Other Rights Affected. The provisions of this Article III are
intended to state the agreement between ST, Micron and Numonyx, as between them,
with respect to the exercise of the referenced rights under and pursuant to the
referenced agreements, and are not intended to affect any other rights or the
rights of any other parties.
 
 
ARTICLE IV
 
ADDITIONAL COVENANTS
 
Section 4.1 Notice of Exercise of Call Option
 
.  In the event that Numonyx receives from Hynix a notice of an exercise of
Hynix’s call right under Section 8.4 of the Hynix JV Agreement (such notice, a
“Call Exercise Notice”), Numonyx will promptly notify ST of such event.
Section 4.2 [***]


Section 4.3 Consents to Amendment and Waivers.
 
[***]
 
Section 4.4 Negative Covenants
 
.
 
(a) Until the earlier of (x) such time as Numonyx has deposited in the Numonyx
Account pursuant to this Agreement amounts equal, in the aggregate, to the
Maximum Payment Amount and (y) such time as Numonyx has transferred all of it
equity interests in the Hynix JV in compliance with the terms hereof, neither
Micron nor Numonyx shall, without ST’s prior consent (not to be unreasonably
withheld, conditioned or delayed):
 
[***]
 


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


 
 
-10-

--------------------------------------------------------------------------------

 


unless prior to such action: (1) Micron guarantees the payment of US$250,000,000
plus the amount of accrued but unpaid interest to ST upon maturity of the Junior
Loan; or (2) the Junior Loan, including accrued and unpaid interest thereon, has
been repaid and an amount equal to any amounts remaining in the ST Account at
such time have been released from the ST Account and transferred to ST.  The
provisions of this Section 4.4(a) over-ride the provisions of Section 4.3 with
respect to the matters covered hereby.
 
(b) If, at any time following the Closing, Numonyx transfers, by operation of
law or otherwise, all or part of its equity interest in the Hynix JV to any of
its Affiliates (as defined in the Hynix JV Agreement), the provisions of this
Agreement shall continue to apply as if the transferee in such case were Numonyx
and Numonyx shall cause the transferee in such case to be bound by the
provisions of this Agreement.
 
(c) ST agrees that it will not, without the prior written consent of Micron
(which will not be unreasonably withheld, conditioned or delayed), agree to any
amendment or waiver to the GCDD, the Amended and Restated GCDD or any of the
Finance Documents that would adversely affect the rights and privileges or
obligations of Numonyx if the transactions contemplated by this Agreement and
the Master Agreement were consummated.
 
(d) Each of ST and Numonyx agrees that prior to the Closing, it will not agree
to any amendment to, or termination of, the Master Agreement or any Master
Agreement Ancillary Document without the prior written consent of Micron (which
consent shall not be unreasonably withheld, conditioned or delayed).  ST further
agrees that prior to the first Deposit Date it will not amend or terminate the
DBS Instruction Letter without the prior written consent of Micron (which
consent shall not be unreasonably withheld, conditioned or delayed).  Each of
Numonyx and ST agrees that, until such time as Numonyx has deposited in the
Numonyx Account pursuant to this Agreement amounts equal, in the aggregate, to
the Maximum Payment Amount, it will not amend the Numonyx GCDD or the Amended
and Restated GCDD, as the case may be, without the consent of the other parties
to the Master Agreement.
 
Section 4.5 Reimbursement.
 
(a) Upon the written request of Numonyx, ST shall reimburse Numonyx in
immediately available funds, within five (5) Business Days of such request, for
any Numonyx Reimbursement Amount.  For purposes hereof, “Numonyx Reimbursement
Amount” means any amount that (i) DBS, through the exercise of its rights under
the Numonyx GCDD, either (a) withdraws from the Numonyx Account or (b) requests
Numonyx to pay to it (and Numonyx does so make such payment) or (ii) Numonyx
pays to DBS in respect of the Payoff Amount (as defined in Clause 7.4 of the
Numonyx GCDD) pursuant to Clause 5.3(b) of the Master Agreement, in each case in
respect of (A) ST’s Pro Rata Share (as defined in the Master Agreement) of any
amounts for which Numonyx is liable pursuant to Clause 2 of the Numonyx GCDD in
respect of principal or interest (at the stated rate of the Junior Loan
applicable under the Facility Agreement)) on the Junior Loan; (B) ST’s Pro Rata
Share of any amounts for which Numonyx is liable pursuant to Clause 2 of
 
 
-11-

--------------------------------------------------------------------------------

 
the Numonyx GCDD in respect of Clauses 7.4, 7.5 and 20.5 of the Numonyx GCDD
(and in respect of Clauses 15, 17 and 18.1 of the Numonyx GCDD to the extent
related to amounts payable under Clauses 7.4, 7.5 and 20.5) (“Numonyx GCDD
Liabilities”) or (C) any other amounts withdrawn from the Numonyx Account other
than in respect of the matters described in (A) or (B) and which are not Micron
Discretionary Costs (the amounts described in this clause (C), “ST Retained
Liabilities”).
 
(b) Upon the written request of ST, Numonyx shall reimburse ST in immediately
available funds, within five (5) Business Days of such request, for any ST
Reimbursement Amount.  For purposes hereof, “ST Reimbursement Amount” means any
amount that (i) DBS, through the exercise of its rights under the Amended and
Restated GCDD, either (a) withdraws from the ST Account or (b) requests ST to
pay to it (and ST does so make such payment), or (ii) ST pays to DBS in respect
of the Payoff Amount (as defined in Clause 7.4 of the Amended and Restated GCDD)
pursuant to Clause 5.3(b) of the Master Agreement, in each case in respect of
(A) Numonyx’s Pro Rata Share of any amounts for which ST is liable pursuant to
Clause 2 of the Amended and Restated GCDD in respect of principal or interest
(at the stated rate of the Junior Loan applicable under the Facility Agreement))
on the Junior Loan; (B) Numonyx’s Pro Rata Share of any Numonyx GCDD
Liabilities; or (C) any Micron Discretionary Costs.
 
(c) If Numonyx is the Instructing Chargor, following the distribution to Numonyx
of any amounts received or recovered by DBS in relation to the enforcement and
realization of its rights under the Finance Documents, including any security
created under the Security Documents (as defined in the Facility Agreement)
(such amounts, “Enforcement Proceeds”) pursuant to Clause 7.4(i) of the Numonyx
GCDD or otherwise, Numonyx shall transfer ST’s Pro Rata Share of the Enforcement
Proceeds to ST; provided, that if the amount of Enforcement Proceeds received by
Numonyx from DBS prior to distribution of ST’s Pro Rata Share thereof to ST is
less than the corresponding amount received or recovered by DBS in relation to
the enforcement and realization of its rights under the Finance Documents,
including any security created under the Security Documents (as defined in the
Facility Agreement) as a result of DBS applying a portion of such recovered
amounts to payment of any expenses incurred by DBS in its collection of such
recovered amounts in accordance with Clause 7.4(i) of the Numonyx GCDD (such
portion, the “DBS Expense Amount”), then the amount of Enforcement Proceeds
required to be transferred by Numonyx to ST pursuant to this Section 4.5(c)
shall be reduced by an amount equal to any ST Retained Liabilities, and Numonyx
shall be entitled to retain an amount equal to the ST Retained Liabilities for
its own account.
 
Section 4.6 Information.  From the date hereof until the date on which Numonyx
deposits any Net Available Proceeds in the Numonyx Account, ST shall, promptly
after the receipt or furnishing thereof by DBS or any of its agents, deliver to
Numonyx and Micron copies of (i) each annual, monthly or other periodic
statement or report furnished or received by it under the GCDD or any Finance
Document, (ii) any instructions given under the DBS Instruction Letter, (ii) any
amendment, waiver or supplement to the
 
 
-12-

--------------------------------------------------------------------------------

 
Master Agreement, the GCDD, any Finance Document or the DBS Instruction Letter,
(iii) giving or receipt of written notice of the occurrence of any “default” or
“event of default” (however described) and (iv) the giving or receipt of any
other notice under the Master Agreement, the GCDD, any Finance Document or the
DBS Instruction Letter, including, without limitation, requests for amendments,
consents or waivers thereto.  ST shall furnish to Numonyx promptly upon request
documentation with respect to the amount of the Deposit in the ST Account and
the amount of accrued and unpaid interest thereon.
 
Section 4.7 Further Assurances.  Commencing on the date hereof, each of the
parties shall, in good faith, use its commercially reasonable efforts to take,
or cause to be taken, all appropriate action, do or cause to be done all the
things necessary, proper or advisable under Applicable Law, and to execute and
deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement, the Master Agreement and the Master Agreement
Ancillary Documents and consummate and make effective the transactions
contemplated hereby and thereby.
 
ARTICLE V
 
TERMINATION
 
Section 5.1 Termination.
 
(a) If at any time Numonyx receives Net Available Proceeds Micron has reason to
believe ST is in breach of any material provision of this Agreement such that
Numonyx would not be obligated to deposit such Net Available Proceeds into the
Numonyx Account as set forth in Section 2.1, Micron shall deliver to ST written
notice thereof, specifying in reasonable detail the nature of such breach.
 
(b) If (i) Micron has delivered a notice of breach as provided in Section
5.1(a), (ii) Micron has notified ST of the receipt of any Net Available
Proceeds, (iii) ST has not cured such breach within 270 days after the later of
the delivery of the notice of breach and the notice to ST of the receipt of any
Net Available Proceeds, and (iv) at such time neither Numonyx nor Micron is in
material breach of this Agreement, then Micron may terminate this Agreement by
delivery of written notice to ST of such termination.  For the avoidance of
doubt, Numonyx shall have no obligation to transfer any Net Available Proceeds
during any such 270-day period.  Upon such termination, the provisions of this
Agreement shall terminate, except this Article V and Article VI hereof, which
shall survive and remain in full force and effect.
 
 
ARTICLE VI
 
GENERAL PROVISIONS
 
Section 6.1 Amendment.  Any provision of this Agreement may be amended if, and
only if, such amendment is in writing and signed by Micron and ST.  Any
provision of this Agreement may be waived in writing by the party against whom
the waiver is to be effective.
 
 
-13-

--------------------------------------------------------------------------------

 
Section 6.2 Notices.  All notices and other communications pursuant to this
Agreement shall be in writing and shall be deemed given if delivered personally,
telecopied or sent by nationally-recognized overnight courier to the parties at
the addresses set forth below or to such other address as the party to whom
notice is to be given may have furnished to the other party in writing in
accordance herewith.  Any such notice or communication shall be deemed to have
been delivered and received (a) in the case of personal delivery, on the date of
such delivery, (b) in the case of telecopier delivery, on the date sent if
confirmation of receipt is received and such notice is also promptly mailed by
registered or certified mail (return receipt requested) and (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day (or the
second Business Day in the case of any such notice or communication being sent
internationally) after the date when sent to the address provided herein or to
such other address as the party to whom notice is given may have previously
furnished to the others in writing in the manner set forth above.  Notices to
parties pursuant to this Agreement shall be given:
 
If to Micron:
 
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Facsimile: (208) 363-1309
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Facsimile: (650) 493-6811
Attention:  John A. Fore


If to ST:
 
STMicroelectronics N.V.
WTC Schipol Airport, Schipol Boulevard 265
1118 BH Schipol Airport, Amsterdam, The Netherlands
Facsimile: +44 22 929 5992
Attention: G. Notarnicola
 
with a copy (which shall not constitute notice) to:
 
Shearman & Sterling LLP
525 Market Street, Suite 1500
San Francisco, CA 94105
 
 
-14-

--------------------------------------------------------------------------------

 
Facsimile:  (650) 616-1199
Attention:  John D. Wilson
 
If to Numonyx:
 
Numonyx B.V.
A-ONE Biz Center
Route de l'Etraz Rolle 1180, Switzerland
Facsimile: +41 21 822 3703
Attention: General Counsel
 
with a copy (which shall not constitute notice), prior to the Closing to:
 
Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Facsimile: (650) 802-3100
Attention:  Kyle C. Krpata


and with a copy (which shall not constitute notice), following the Closing to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Facsimile: (650) 493-6811
Attention:  John A. Fore


Section 6.3 No Third Party Beneficiaries.  This Agreement is not intended to,
and shall not, confer upon any Person other than the parties hereto any rights
or remedies hereunder.
 
Section 6.4 Entire Agreement.  This Agreement, together with the Master
Agreement and the Master Agreement Ancillary Documents, constitutes the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersedes all prior agreements and understandings, both written and
oral, express or implied, between and among the parties with respect to the
subject matter hereof and thereof.
 
Section 6.5 Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of State of Delaware, U.S.A., without
giving effect to the principles of conflict of laws thereof.
 
Section 6.6 Consent to Jurisdiction.   Any suit, action or proceeding brought by
any party seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement will be brought in a state or
federal court located in Wilmington, Delaware, U.S.A., and each of the parties
to this Agreement hereby consents and submits to the exclusive
 
 
-15-

--------------------------------------------------------------------------------

 
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.
 
Section 6.7 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this agreement or the transactions contemplated by this
agreement.  Each party certifies and acknowledges that (i) no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) each such party understands and has considered the
implications of this waiver, and (iii) each such party makes this waiver
voluntarily.
 
Section 6.8 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
Section 6.9 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs,
personal representatives and assigns.
 
Section 6.10 Counterparts.  This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument and delivered in person.
 
Section 6.11 Severability.  If any provision of the Agreement is held to be
invalid or unenforceable at law, all other provisions of the Agreement shall
remain in full force and effect.  Upon any such determination, the parties agree
to negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the parties to the fullest extent permitted by Applicable
Law.
 
Section 6.12 Representation.  Each of the parties hereto acknowledges and agrees
that it has been represented by legal counsel during the negotiation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document shall be construed against the party drafting such
agreement or document.
 
 
-16-

--------------------------------------------------------------------------------

 
Section 6.13 Authority to Act.  Any approval or consent of a party required
hereunder for any purpose shall be effective only if approved or consented to in
writing by an authorized corporate officer of the party.
 
[Signature page follows]
 

 
 
-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 
MICRON TECHNOLOGY, INC.
 
By:       /s/ Steven R. Appleton                                  
 
Name:  Steven R. Appleton                                      
 
Title:     Chief Executive Officer                                 
         
STMICROELECTRONICS N.V.
 
By:        /s/ Carlo Ferro                                              
 
Name:   Carlo Ferro                                                  
 
Title:     Executive Vice President and                        
Chief Financial Officer                                    
         
NUMONYX B.V.
 
By:       /s/ Kevin M. Fillo                                          
 
Name:  Kevin M. Fillo 
 
Title:     Vice President and                                        
 
   General Counsel                                          

 




[FRAMEWORK AGREEMENT



--------------------------------------------------------------------------------


 
 
 
 